UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 OR o TRANSITION REPORT UNDER SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto COMMISSION FILE NUMBER 000-53012 FIRST CHOICE HEALTHCARE SOLUTIONS, INC. (Exact Name of small business issuer as specified in its charter) Delaware 90-0687379 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 709 S. Harbor City Blvd., Suite 250, Melbourne, FL 32901 (Address of principal executive offices) (Zip Code) Issuer’s telephone Number: (321) 725-0090 Indicate by check mark whether the issuer (1)filed all reports required to be filed by Section13 or 15(d)of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No x As ofMay 11, 2012, the issuer had 12,706,795 outstanding shares of Common Stock. 1 TABLE OF CONTENTS Page PARTI Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operation 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 18 Item 4. Controls and Procedures 18 PARTII Item 1. Legal Proceedings 19 Item 1A. Risk Factors 19 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 3. Defaults Upon Senior Securities 19 Item 4. Mine Safety Disclosures 19 Item 5. Other Information 19 Item 6. Exhibits 20 2 PARTI ITEM 1. FINANCIAL STATEMENTS. FIRST CHOICE HEALTHCARE SOLUTIONS, INC. (formerly known as Medical Billing Assistance, Inc.) UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEETS March 31, December 31, (unaudited) ASSETS Current assets Cash $ $ Prepaid expenses Deposits and other - Acquisitions Deposits - In Escrow Capitalized financing costs, current portion Total current assets Property, plant and equipment, net of accumulated depreciation of $1,220,796 and $1,180,431 Other assets Capitalized financing costs, long term portion Deposits Total other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities Accounts payable and accrued expenses $ $ Notes payable, current portion Unearned revenue Deferred income taxes - Total current liabilities Long term debt: Deposits held Revolving line of credit, related party - Notes payable, long term portion Total long term debt Total liabilities Stockholders' deficit Preferred stock, $0.01 par value; 1,000,000 shares authorized, Nil issued and outstanding - - Common stock, $0.001 par value; 100,000,000 shares authorized, 12,462,750 shares issued and outstanding as of March 31, 2012 and December 31, 2011, respectively Additional paid in capital Accumulated deficit ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ See the accompanying notes to these unaudited condensed consolidated financial statements 3 FIRST CHOICE HEALTHCARE SOLUTIONS, INC. (formerly known as Medical Billing Assistance, Inc.) UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS Three months ended March 31, Revenues: Rental Revenue $ $ Operating expenses: General & Administrative Depreciation Total operating expenses (Loss) income from operations ) Other income (expense): Miscellaneous income Amortization ofFinancing costs ) - Interest expense, net ) ) Total other income (expense) ) ) (Loss) income before provision for income taxes ) Income taxes (benefit) expense ) NET (LOSS) INCOME $ ) $ Net (loss) income per common share, basic $ ) $ Net (loss) income per common share-fully diluted $ ) $ Weighted average number of common shares outstanding, basic Weighted average number of common shares outstanding, fully diluted See the accompanying notes to these unaudited condensed consolidated financial statements 4 FIRST CHOICE HEALTHCARE SOLUTIONS, INC. (formerly known as Medical Billing Assistance, Inc.) UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS Three months ended March 31, CASH FLOWS FROM OPERATING ACTIVITIES: Net (Loss) Income $ ) $ Adjustments to reconcile net (loss) income to cash (used in) provided by operating activities: Depreciation Amortization of financing costs - Changes in operating assets and liabilities: Accounts receivable - ) Prepaid expenses and other ) ) Deposits in escrow ) - Accounts payable and accrued expenses Unearned income - Deferred income taxes ) Net cash (used in) provided by operating activities ) CASH FLOWS FROM INVESTING ACTIVITIES: Payments on acquisition deposits ) - Purchase of equipment ) Interest earned on long term deposits ) - Net cash used in investing activities ) - CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from related party line of credit - Net payments on notes payable ) ) Net payments on related party advances - ) Net cash provided by (used in) financing activities ) Net (decrease) increase in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION: Cash paid during the period for interest $ $ Cash paid during the period for taxes $
